﻿May I begin by conveying to Ambassador Salim of the United Republic of Tanzania the warm congratulations of the delegation of Burma on his election to the presidency of the thirty- fourth session of the General Assembly. We are confident that his wide knowledge and experience of world affairs will stand us in good stead in guiding our deliberations to a successful conclusion.
209.	We wish to pay a tribute also to our former President, Mr. Indalecio Lievano, for his distinguished services in conducting the affairs of the last session of our Assembly.
210.	To the delegation of Saint Lucia, we extend our friendly greetings on the occasion of its admission to the family of the United Nations.
211.	We meet at this session this year amid developments which, since our last session, have affected significantly the pattern of international relations. The course of events that have taken place has brought about a fundamental realignment of forces in world affairs, We are faced with a situation where the interplay of political, economic and social problems has greatly exacerbated international relations. This calls for the highest degree of collective responsibility on the part of all of us in this family of nations to contribute to the solving of the major problems which confront us and trouble the world today.
212.	The world will recall that the United Nations was founded on a commitment and a hope: commitment to the maintenance of peace between nations, and hope that the essential community of interests and aspirations, even between States differing in their political, economic and social systems, would strengthen that commitment through mutual co-operation and mutual endeavour.
213.	The present session of the General Assembly is a most timely occasion to appraise the gravity of the world situation. It offers us a favourable opportunity to seek solutions to the major international problems, in keeping with the purposes and principles of the Charter, so as to achieve the peace and well-being of mankind by meaningful universal consensus. The nations of the world will therefore welcome the fresh vigour with which the United Nations measures up to the task before it as the co-ordinator of man's efforts for his betterment, and not for his destruction.
214.	Interference in the internal affairs of other States is one of the main causes of present international tension and its escalation into armed conflicts in many regions of the world. No State has the right to interfere, directly or indirectly, in the internal affairs of any other State. Consequently, armed or other interference, or threats, open or concealed, against the personality of a State or against its political, economic and cultural system is inadmissible.
215.	Every nation has the inalienable right freely to choose its political, economic, social and cultural system without interference of any kind by another State. These principles have been adequately elucidated in the Charter and other relevant declarations of the United Nations with a view to promoting friendly relations and co-operation among States. Accordingly, any violations of these norms of international relations can only be of disservice to the community of nations.
216.	May I take this opportunity to report on how and why Burma has ended its participation in the non- aligned movement, and explain our thinking on the subject. I led the Burmese delegation to the Sixth Conference of Heads of State or Government of Non- Aligned Countries, recently held at Havana and placed the views of Burma very clearly before it. May I be permitted to reiterate the gist of them here?
217.	Burma went to Havana with hopes that the principles which had inspired the founding of the movement could be preserved and given new life. What happened at the Conference only disappointed and disillusioned us, and we saw that something decisive needed to be done if those principles were to be saved.
218.	Burma therefore decided to submit to the Conference an urgent motion: to appoint a drafting committee charged with the task of defining the inviolable principles of the movement, the qualifications for and rules of membership, the functions and powers of the principal organs of the movement, and the procedures. After the draft was done, Burma suggested, it could be discussed and adopted, and the movement could start again, purified and renewed.
219.	The Burmese delegation submitted the motion to the Conference, explaining that otherwise the movement would continue to exist only in name and be ever vulnerable to exploitation. We also reported to the Conference that, if it reached no decision on the motion but let things drift, we would withdraw and Burma's participation in the non-aligned movement would end. That was a decision made after serious thought,
220.	The Burmese delegation left Havana on the day it had originally planned to leave, before the Conference was extended. The Conference, in any case, failed to take heed of our motion, and concluded without even a mention of it. Burma's decision to end its participation in the non-aligned movement therefore became operative from the end of the Conference. And Burma stands by that decision.
221.	It may well be asked if Burma intends to organize a movement and has the ideas and invitations ready. That would be a pertinent question, but the straight and simple answer is No. As I have already stated, we submitted our motion to the non-aligned Conference at Havana with the sincere intention of preserving the true original principles of the movement, and not with any other motive or plan. If, however, like minds should move one day towards a community of nations sharing similar views and values, and willing to dedicate themselves to clear principles of non-alignment, Burma might feel persuaded to take its place as a member of that community.
222.	May I reassure the members of the General Assembly that Burma will continue to practise the independent and active foreign policy which has been a constant article of faith with it, to cultivate its existing friendly relations with all countries, and to remain pledged to the principles of the United Nations Charter and the universal principles of peace and mutual respect.
223.	The establishment of peace in the Middle East region is essential for all the peoples of that area, the security of the Mediterranean basin and the maintenance of world peace.
224.	Burma is of the view that any solution to the Middle East problem, to be viable, should be comprehensive in nature. The basic prerequisite for the establishment of a just and lasting peace is the restoration of the rights of the Palestinian people, including their right to establish their own State. Another requirement is the withdrawal of Israeli forces from Arab territories occupied in 1967, as any acquisition of territory by war is inadmissible. It is also clear that the state of belligerency should be effectively terminated in the area. Further, the sovereignty, territorial integrity and political independence of all States in the area and their right to live in peace within secure and recognized boundaries should be respected. These principles also apply equally to Israel.
225.	The Palestinian question is the key to the solution of the entire Middle East problem, and without the settlement of this issue there can be no just and lasting peace in the area. Therefore, it is imperative that in any negotiations for a comprehensive settlement, the Palestinians should be represented with all other parties.
226.	For the achievement of progress in negotiations and an ultimate settlement, there must be a sense of political will and reciprocal accommodation. Intransigence on the part of parties concerned will not be helpful in any way in the quest for a lasting settlement.
227.	The struggles against colonialism, imperialism and racism continue to mount in Africa. Burma has consistently supported all struggles against colonialism, imperialism and racism, and I wish to affirm once again that Burma continues to support with fullest sympathy the struggles being waged today by the African peoples. Should this deteriorating situation persist there exists a real peril that Africa will emerge as a zone of tension endangering international peace and security. It is therefore evident that the relevant resolutions of the United Nations must be implemented in goal faith to improve the situation. If the existing resolutions are found to be inadequate in resolving outstanding issues, it might perhaps be necessary to seek more appropriate formula for adoption.
228.	Burma has consistently supported the principles of sovereignty, territorial integrity and political independence of States as stipulated in the Charter of the United Nations. We stand strongly for the solution of all outstanding problems by peaceful means rather than by resort to the threat or use of armed force.
229.	The situation in Indo-China is a source of deep concern to Burma. In principle, if the overthrow of an existing Government of a country by forces opposed to it, with the armed intervention of an outside Power, were to be condoned, the elementary rules and accepted norms of international relationships would be greatly impaired.
230.	In common with other Member States, Burma views disarmament as a matter of universal concern and therefore does not, in principle, favour the rigid bilateralization of negotiations on any disarmament issue. However, given the complexity and the unique nature of the problem of strategic weapons, Burma shares the view that direct negotiations between the two principal nuclear-weapon Powers could be more effective.
231.	Accordingly, at the General Assembly, we welcomed the opening of bilateral negotiations between the Soviet Union and the United States in 1969 on the limitation and reduction of strategic weapons. Subsequently, we were gratified at the successful conclusion of the first round of SALT in 1972.
232.	We welcome the recent second SALT Treaty as another significant step towards complete nuclear disarmament. We are particularly glad to know that the agreement would also place qualitative restrictions on the strategic arsenals of the two parties. However, we cannot help feeling that the agreed numerical ceilings are still far too high. Therefore, we hope earnestly that further negotiations will be undertaken without delay directed towards achieving a phased, balanced and significant reduction in the quantity and quality of strategic arms with a view to the ultimate elimination of all nuclear weapons from the arsenals of States.
233.	To reinforce the viability of the SALT agreements, the conclusion of an underground test-ban treaty has clearly assumed greater urgency. Such a measure can help arrest the further qualitative development of nuclear weapons. Besides, it would complement the 1963 partial test-ban Treaty and lead to the final achievement of a comprehensive test-ban. 
234.	The Second United Nations Development Decade is coming to a close but the expectations it had roused have been largely unfulfilled. There is still a wide gap between the rich minority of developed countries and the vast majority of developing countries. Gaps in income between the rich and the poor, and between the urban and the rural populations, still continue to exist. In fact, these gaps have become wider.
235.	We believe that the entire international community, both developed and developing, shares the view that these gaps should be narrowed as soon as possible. To this end we should all work together to achieve a more equitable sharing of the growth of world output, which in fact is the primary aim of the new international economic order. Experience has shown that this task involves long, tedious, protracted and often exasperating negotiations between the developed and the developing countries. Furthermore, the current international economic situation does not provide us with cause for being optimistic about achieving significant results from these negotiations in the near future.
236.	To be more fruitful and constructive, we wish to suggest that our immediate objective should be to achieve a just relationship in the world market, namely an improvement in the terms of trade between the prices of main exports of the developing countries and those of their imports. Our endeavour should also include promotion of processing of raw materials and expansion and diversification of exports, particularly to developed countries, and the improvement of the share of developing countries in transport, marketing and distribution of primary commodities. In seeking the goals of the new international economic order it will be necessary for all countries, developed and developing, to work together in greater economic co-operation, and on the basis of collective responsibility.
237.	On the basis of what has been said, the Burmese delegation hopes that the thirty-fourth session will bend its energies towards meeting the many challenges before the international community.
